On behalf of the Ghana
delegation, I have the honour and pleasure of conveying to
you, Sir, our congratulations on your election, by
acclamation, as President of the General Assembly at its
forty-ninth session. Your election is an honour not only to
you personally but also to your country, Côte d’Ivoire, with
which Ghana shares a common destiny and, happily, enjoys
very warm, cordial and special relations. You will no
doubt be equal to the task, given your disposition and your
record of distinguished service to your Government and
country and to the international community.
Allow me also to place on record our appreciation of
the effective leadership that your predecessor as President,
His Excellency Mr. Samuel Insanally of Guyana, provided
for the Organization during his stewardship. His ability to
navigate the General Assembly through the difficult
discussions on the restructuring and revitalization of the
Organization — particularly those on the reform of the
Security Council — and the skill that he demonstrated
during the world hearings on the proposed Agenda for
Development are indelible marks of his stewardship.
The Secretary-General, Mr. Boutros Boutros-Ghali,
has continued to remain on top of his very challenging
and delicate task as the chief executive of the
Organization. His abilities and skills as a thinker,
administrator and accomplished diplomat have been assets
to the United Nations. The dedication and commitment
of his staff have been equally noteworthy.
In discharging its primary responsibility to promote
international peace and security the United Nations has
had successes and disappointments. Exploitation of the
inherent weaknesses of the Charter, lack of good faith,
greed and the quest for domination characterized the era
of the cold war which, happily, appears to be coming to
an end. However, conflicts that threaten international
peace and security exist and are multiplying; some are
legacies of the cold war and others the result of the
failure of the international community to create the
economic and social conditions for international peace
and security. Other contributing factors include inordinate
personal ambition, ethnicity, nationalism, religious
intolerance and political adventurism.
Thanks to the end of the cold war, the political
landscape in Europe has changed and has impacted
positively, if only with partial success, on Cambodia,
Mozambique and, most important of all, the Middle East.
The Angolan problem appears to be nearing a solution.
At long last, UNITA is getting the message that the
international community abhors its commitment to
militarism and appreciates the political maturity and spirit
of compromise of the Angolan Government. Although
certain cold-war-era conflicts such as Cyprus, Korea and
Afghanistan are proving difficult to solve, one must take
comfort in the fact that the Koreas are agreed on the basis
of reunification of their country and that, after decades of
conflict and anxiety, South Africa is now a non-racial,
democratic country. We take this opportunity to welcome
its delegation into our midst. The contribution of the
United Nations in the solution of these conflicts is
immense, but one must also recognize that no progress
would have been possible without the exemplary
statesmanship of the leaders involved in their solution.
10


The end of the cold war, coupled with the strains of
nation-building, have produced new threats to peace in parts
of the former Soviet Union, in Yugoslavia and in Africa.
Horror stories have emerged from Bosnia, Liberia, Rwanda
and Somalia. Some of the problems seem to have no
immediate prospect of solution. Somalia and Liberia are
coming close to being written off as Afghanistan has been.
To an increasing degree regional organizations and small
States like Ghana are being called upon to bear the burden
of securing a peaceful world, a burden far above their
means. In such situations success depends largely upon
support from the more endowed members of the
international community, either through the United Nations
or on a direct bilateral basis.
In Liberia, Ghana and a few other countries members
of the Economic Community of West African States
(ECOWAS) are groaning under the burden of helping the
Liberians maintain a nation. In Rwanda, in the heat of
battle Ghana and Canada were left alone to grapple with a
horror situation without adequate material support. Even
after the international community was shamed into action,
logistic support has not been particularly prompt or
adequate.
Ghana takes pride in its peace-keeping role. From the
Congo crisis in the early 1960s up until now it has
demonstrated the will and readiness to come to the help of
nations in distress. We are willing to continue to discharge
our responsibilities if adequate material support can be
forthcoming from the international community, particularly,
its wealthy members. Given the unwillingness of many
nations to get involved in conflicts far from their shores
and in respect of which their national interests are not
manifest to their electorate, the option for the international
community is to support countries such as Ghana and
regional organizations such as ECOWAS and the
Organization of African Unity (OAU) to defend the ideals
of the United Nations.
With President Rawlings’s assumption of the
chairmanship of ECOWAS Ghana is directly face to face
with the ambitions, rivalries, prejudices, misconceptions and
lack of common purpose even within ECOWAS and with
the misrepresentations that have made the solution of this
problem elusive. We must pay a tribute to our predecessors
as Chairmen of ECOWAS who have had to grapple with
the problem. We have recently gathered the warring
factions in Akosombo to push the peace process forward.
We have taken note of the misconceptions and attempts to
undermine this latest effort. However, with persistence,
patience, firmness and transparency, we hope we can make
significant progress in the coming year. What we ask of
the Liberians is sincerity and the spirit of compromise.
From the international community, we will appreciate
moral, material and diplomatic support and an
understanding of the complexities of the problem.
Peace-keeping is crowding the international agenda
to such a degree that we seem to be losing our ability to
focus on the unfinished business of disarmament. The
proliferation of conflicts generates insecurity and
compounds the disarmament problem. Both problems,
however, must be resolved simultaneously. The process
of eliminating nuclear weapons needs to be speeded up to
make the extension of the Treaty on the Non-Proliferation
of Nuclear Weapons (NPT) an attractive proposition for
non-nuclear Powers. Bilateral efforts at disarmament,
such as those under way between the United States of
America and the Russian Federation, need to be situated
in the general context of multilateral diplomacy.
It is no accident that conflicts abound in the
developing world and the economically backward areas of
Europe. At the root of all these conflict situations and
the threats to peace and security are economic deprivation
and abject poverty. It is not necessary to restate the
gruesome statistics of the conditions of the poor — the
high mortality rates, the malnutrition, the inadequate
health facilities, ignorance and poor housing. These
conditions are compounded by a seriously inequitable
system of international trade with its attendant problems,
including the debt burden. Unequal access to knowledge,
technology and resources has accentuated the already
unacceptable socio-economic inequalities both within and
among nations.
The issue of external debt is primary in its
constraining effects on economic growth in Africa. The
vast majority of lower-income countries which owe debts
totalling $1.3 trillion are in sub-Saharan Africa.
Sub-saharan Africa alone is overburdened with debt
servicing to the tune of $200 billion representing 10 per
cent of the total national income of the 43 countries
involved. It is not sheer coincidence that Africa plays
host to a sizeable number of United Nations
peace-keeping operations.
The scale of Africa’s debt and the effect it has
produced in our economies requires action by the
international community. The international accord
embodied in the United Nations New Agenda for the
Development of Africa, which contains a strategy to
relaunch African economies on the path of growth and
11


recovery, has hardly had any noticeable effect a year after
its adoption. The international community is yet to
discharge its obligations under the international accord. No
agreement has been reached on the modalities for the
creation of a diversification fund for Africa as called for by
the various studies initiated by well-known bodies of the
United Nations. This is regrettable.
The conclusion of the Uruguay Round of multilateral
trade negotiations was no doubt a historic achievement. It
holds prospects of opening up possibilities of trade
liberalization and long-term growth. It is, however, equally
true — and probably more significant — to note that trade
is possible only after production. A lot of factors constrain
the ability and capacity of developing countries, particularly
in Africa, to take advantage of international arrangements
such as those concluded under the Uruguay Round.
Because of our conviction that the underlying
socio-economic factors of the threat to peace and security
should be seriously addressed by the international
community, the Government of Ghana strongly supports the
holding of the World Summit for Social Development in
Copenhagen, Denmark, from 6-12 March 1995. However,
it should not be an occasion for an attempt to impose a set
of social values on the international community, nor should
it be an opportunity to malign the cultural practices of any
group of people. It should be an occasion for mutual
understanding to pave the way for a charter for social
progress.
Ghana also attaches great importance to the
forthcoming Fourth World Conference on Women,
scheduled to take place in Beijing in September 1995, as
part of the process of furthering peace and security. We
recognize the increasingly evident correlation between the
advancement of women and economic development and
social stability. We hope the Conference will help
accelerate the removal of obstacles to women’s full and
equal participation in all spheres of life and enable them to
play an active role in the global restructuring of economic,
political, social and cultural relations as we approach the
twenty-first century.
The increased responsibilities of the United Nations in
peace-keeping, the expansion of the Organization and the
demise of the Soviet Union as a super-Power have
highlighted the need for the Organization’s restructuring.
In this exercise we must keep two things in mind. We
must not undermine the validity of the basic principles of
the Organization, such as the sovereign equality of States
and non-intervention in the internal affairs of other States.
Not even the current preoccupation with democracy and
human rights should be allowed to erode these principles
any more than is absolutely essential. And we must
avoid allowing the Security Council to become the
instrument for the foreign policy objectives of certain
Powers. We must fight neo-colonialist tendencies
exemplified in the economic blockade of Cuba and the
questionable imposition of sanctions against the Great
Socialist People’s Libyan Arab Jamahiriya. There is no
basis in international law for these actions, which result
in misery for the ordinary people of these countries and
restrain intercourse between nations. Reasonable proposals
for an end to these problems have been made which we
hope will find general acceptance.
The United Nations, particularly the Security
Council, needs to be restructured in order to reduce the
vulnerability of small nations to big-Power pressure and
to reflect their increased roles, particularly in the area of
peace-keeping, as well as the realities of power today.
The increased role of the United Nations in peace-keeping
has called for the establishment of machinery within the
Secretariat to improve efficiency. In response to the
proposal contained in the Secretary-General’s report, “An
Agenda for Peace”, the General Assembly and the
Security Council have adopted a number of measures and
decisions which should enhance the Organization’s ability
to maintain international peace and security. However, a
lot of work remains to be done. We hope that by its
fiftieth anniversary the United Nations will be sufficiently
reformed and revitalized to command universal respect
and cooperation.
In the final analysis, however, resources — financial
and otherwise — will determine the effectiveness of the
Organization. The financial situation of the Organization
remains a source of concern. Members of the
Organization should redouble their efforts to ensure its
solvency so that the Secretary-General can effectively
implement the mandates of the legislative bodies.
The Members, for their part, expect prudence and
discipline in the application of the resources made
available to the Organization. The consolidation of the
internal oversight mechanisms into the Office of Internal
Oversight Services, together with the existing external
oversight mechanisms, should help reduce waste and
ensure accountability.
Ghana reiterates its belief in the unity of the
purposes of the Charter and wishes to stress the need for
the Organization to address global development issues
12


with the same vigour as that with which it has approached
the issues of global peace and security. It is the hope and
expectation of Ghana that this forty-ninth session will mark
the beginning of the renaissance of the United Nations,
ready to demonstrate, more in action than in words, its
determination to maintain peace and promote prosperity on
the basis of justice, law and respect for the dignity and
worth of the human person.
